Citation Nr: 0406857	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  97-01 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to August 
1973.

By a decision entered in October 1999, the Board of Veterans' 
Appeals (BVA or Board) denied the veteran's claim for service 
connection for PTSD.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court), and the 
Court, by Order dated in May 2001, vacated the Board's 
October 1999 decision and remanded the matter for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).

In May 2002, the Board entered a second decision denying the 
veteran's claim.  He again appealed to the Court, and the 
parties to the appeal filed a Joint Motion for Remand to the 
BVA (joint motion) in June 2003.  In the joint motion, the 
parties agreed that the Board's May 2002 decision should be 
vacated, and the matter remanded, insofar the Board had 
failed to ensure compliance with the terms of its June 1997 
remand.  By Order dated in June 2003, the Court granted the 
joint motion, vacating the Board's decision and remanding the 
matter to the Board.

The Board notes that the record contains an October 15, 2003 
document by which the Board remanded to the RO the issues of 
entitlement to increased evaluations for residuals of right 
and left bunionectomy.  The record before the Board does not 
indicate what action, if any, the RO has taken on these 
matters.  This remand concerns a different issue under the 
same docket number and does not supercede the October 15, 
2003 remand, which should also be completed.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

In their joint motion, the parties agreed that the Board 
should provide the veteran with a new examination because the 
physician who examined the veteran in December 1998 (1) was 
not provided with the veteran's claims folder, (2) did not 
offer an opinion as to which stressors precipitated PTSD, and 
(3) did not consider the veteran's non-combat stressors.  
Consequently, a remand is required.  38 C.F.R. § 19.9 (2003).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should ask the veteran to provide 
the RO with information regarding any evidence 
of current or past treatment for his PTSD that 
has not already been made part of the record, 
and should assist him in obtaining such 
evidence following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  Any evidence 
obtained should be associated with the claims 
file.

2.  After the foregoing development has been 
completed, the RO should arrange to have the 
veteran scheduled for a psychiatric 
examination.  The examiner should review the 
claims file in connection with the 
examination, and should state in the report of 
the examination that the claims file has been 
reviewed.  After examining the veteran and 
after completion of any indicated 
psychological testing, the examiner should 
offer a psychiatric diagnosis.  If PTSD is 
diagnosed, the examiner should explicitly 
state which of the reported stressors 
precipitated PTSD.  Consideration should be 
given to both combat and non-combat stressors.

3.  After completing the foregoing 
development, and any other action required by 
the VCAA, the RO should re-adjudicate the 
claim here on appeal.  If the benefit sought 
is denied, a supplemental statement of the 
case (SSOC) should be furnished to the veteran 
and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, the Veterans Benefits Administration's Adjudication 
Procedure Manual, M21-1, Part IV, directs ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


